DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a locking member in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim(s) 5-7 and 9 are objected to because of the following informalities:  
Claim 5, lines 3-4 recites “the first and second positions” instead of “the first and the at least one second position” in order to be consistent with the previously used claim terminology. 
Claim 5, line 5 recites “each second position” instead of “each of the at least one second position” in order to be consistent with the previously used claim terminology. 
Claim 6, line 2 recites “each second position” instead of “each of the at least one second position” in order to be consistent with the previously used claim terminology. 
Claim 7, line 3 recites “each second position” instead of “each of the at least one second position” in order to be consistent with the previously used claim terminology. 
Claim 9, line 3 recites “each of the wire members” instead of “each of the pair of wire members” in order to be consistent with the previously used claim terminology. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the medullary canal" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the instrument defines a pair of wire-receiving channels” which renders the claim indefinite since it is unclear if this is in addition to the wire-receiving channel in claim 8 from which it depends or if the pair includes the wire-receiving channel from claim 8. It appears that claim 9 should depend from claim 1 instead of claim 8 and for the purpose of compact prosecution will be examined below under this assumption. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of U.S. Patent No. 10,758,280 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Patent claim 2, discloses regarding claim 3, wherein the guide axis continues to lie in a central plane located between and equidistant from the jaws as the jaws are opened and closed. 
Patent claim 3, discloses regarding claim 4, wherein the instrument has a pair of levers that are pivotably connected to one another, wherein the guide portion is coupled to the pair of levers via a holder for the guide portion, wherein the levers are coupled to the holder by respective linkage members that have a pivotable connection to one another, and wherein the pivotable connection of the linkage members moves along a slot defined by the holder when the jaws are opened and closed, thereby ensuring that the guide portion remains equidistant from the jaws, irrespective of the degree of jaw opening. 
Patent claim 4, discloses regarding claim 5, wherein the guide portion is configured to be movable from a first position to at least one second position while the jaws remain engaged with the bone, wherein the guide portion is coupled to the jaws in 
Patent claim 5, discloses regarding claim 6, wherein the guide portion is configured to be movable from the first position to each second position of the at least one second position while the guide portion remains coupled to the jaws. 
Patent claim 6, discloses regarding claim 7, wherein the guide portion is configured to rotate with respect to the jaws about an axis that is parallel to, but spaced from, the guide axis, to move the guide portion from the first position to each second position of the at least one second position. 
Patent claim 7, discloses regarding claim 8, wherein the instrument defines a wire-receiving channel configured to direct a wire member into the bone, to couple the instrument to the bone with the wire member. 
Patent claim 8, discloses regarding claim 10, wherein the wire-receiving channel is configured to direct a leading end of the wire member on a trajectory through the bone that avoids the space in the medullary canal to be occupied by the nail. 
Patent claim 9, discloses regarding claim 9, wherein the instrument defines a pair of wire-receiving channels configured to direct a pair of wire members on non-parallel trajectories into the bone, to couple the instrument to the bone with each wire member of the pair of wire members. 
Patent claim 10, discloses regarding claim 11, wherein the bushing has an external thread structure to engage the bone at a hole of the at least one hole. 

Patent claim 12, discloses regarding claim 13, wherein the post is cylindrical. 
Patent claim 13, discloses regarding claim 14, wherein the locking member includes a setscrew having an external thread that is complementary to an internal thread of the bushing, and wherein the setscrew is configured to be disposed in threaded engagement with the bushing and advanced against the nail until the nail is clamped cooperatively by the bushing and the setscrew.  
Patent claim 14, discloses regarding claim 15, wherein at least one of the bushing and the setscrew has a projection configured to contact and deform a surface region of the nail as the setscrew is being tightened against the nail. 
Patent claim 15, discloses regarding claim 16, wherein the external thread of the setscrew is longer than the internal thread of the bushing, wherein the setscrew is composed of a harder material than the bushing, and wherein the external thread of the setscrew is configured to deform the bushing to create a distal extension of the internal thread in the bushing.
Patent claim 16, discloses regarding claim 17, wherein a leading region of the nail is configured to extend through a transverse aperture of the bushing, wherein the leading region of the nail has an elongated main portion and a distal tip, and wherein the distal tip is radially offset from the main portion. 
Patent claim 17, discloses regarding claims 19-20, a method of fixing bone, the method comprising: selecting an instrument defining a guide axis;  coupling the instrument to a bone such that the guide axis extends across the bone;  boring at least 
Patent claim 18, discloses regarding claim 18, a system for bone fixation, comprising: an instrument defining a guide axis and configured to be coupled to a bone such that the guide axis extends across the bone;  a bushing configured to be placed at least partially into at least one hole bored in the bone along the guide axis;  a nail configured to be placed along a medullary canal of the bone such that the nail extends through the bushing;  and a locking member configured to lock the nail to the bushing;  wherein the locking member includes a setscrew having an external thread that is complementary to an internal thread of the bushing, wherein the setscrew is configured to be disposed in threaded engagement with the bushing and advanced against the nail until the nail is clamped cooperatively by the bushing and the setscrew, wherein the external thread of the setscrew is longer than the internal thread of the bushing, wherein the setscrew is composed of a harder material than the bushing, and wherein the external thread of the setscrew is configured to deform the bushing to create a distal extension of the internal thread in the bushing. 
The difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huebner et al. (U.S. Pub. No. 2009/0062797 A1, hereinafter “Huebner”).
Huebner discloses, regarding claim 19, a method of fixing bone (see Figs. 16-23), the method comprising: selecting an instrument (342) defining a guide axis (346); coupling the instrument to a bone such that the guide axis extends across the bone (see Fig. 18, see also para. [0042] “couples to the bone”); boring at least one hole in the bone along the guide axis (see Fig. 19, via drill 344, see also para. [0110]); placing a bushing (96) at least partially into the at least one hole in the bone (see Fig. 20); advancing a nail (92) along a medullary canal of the bone such that the nail extends .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 8-14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huebner et al. (U.S. Pub. No. 2009/0062797 A1, hereinafter “Huebner”) in view of Green et al. (U.S. Pub. No. 2007/0100342 A1, hereinafter “Green”). 
Huebner discloses, regarding claim 1, a system for bone fixation (see Fig. 14), comprising: an instrument (342) defining a guide axis (346) and configured to be coupled to a bone such that the guide axis extends across the bone (see Fig. 18); a 
Regarding claim 8, wherein the instrument defines a wire-receiving channel (e.g. channel through 364) configured to direct a wire member into the bone, to couple the instrument to the bone with the wire member (see Fig. 14, note that 364 would be capable of directing a wire member).
Regarding claim 9, wherein the instrument defines a pair of wire- receiving channels (e.g. channels through 364 and 348) configured to direct a pair of wire members on non-parallel trajectories into the bone, to couple the instrument to the bone with each of the wire members (see Fig. 14, note 364 and 348 would be capable of directing wires).
Regarding claim 10, wherein the wire-receiving channel is configured to direct a leading end of the wire member on a trajectory through the bone that avoids the space in the medullary canal to be occupied by the nail (see Fig. 19, 364 is capable of directing a wire member on a trajectory through the bone that avoids the space in the medullary canal to be occupied by the nail).
Regarding claim 11, wherein the bushing has an external thread structure to engage the bone at a hole of the at least one hole (see para. [0064] “may have an external thread”).
Regarding claim 12, wherein the bushing includes a body having a shoulder (108) and also includes a post (106) projecting distally from the shoulder (see Fig. 15).

Regarding claim 17, wherein a leading region (132) of the nail is configured to extend through a transverse aperture of the bushing (112), wherein the leading region of the nail has an elongated main portion (148) and a distal tip (46), and wherein the distal tip is radially offset from the main portion (see Figs. 21-22, note that the tip has a reduced diameter than the main portion and is therefore radially offset from the main portion).
Huebner discloses, regarding claim 18, a system for bone fixation (see Fig. 14), comprising: a bushing (96) configured to be placed across a medullary canal of a long bone, the bushing including a body and a post (106), the body having an external thread structure (see para. [0064] “may have an external thread”) and defining a transverse aperture (112), the post projecting from a shoulder (108) provided by a leading end region of the body (see Fig. 15); a nail (92) configured to be placed along the medullary canal of the bone such that the nail extends through the transverse aperture of the bushing (see Fig. 22).
Huebner teaches that the bushing has an aperture that receives a portion of the nail and is configured to engage the nail to lock the nail to the bushing and provides one example of an external and internal threaded connection between the two (see para. [0039]). However fails to disclose alternative examples that would provide locking between the bushing and the nail. Huebner fails to disclose, regarding claim 1, a locking member configured to lock the nail to the bushing; and regarding claim 18, the body having a setscrew configured to be advanced into the bushing and against the nail, 
Green discloses a fixation device (112) for fixing an intramedullary rod (102) into the bone (see Fig. 5), in the analogous art of orthopedic devices, wherein the fixation device includes a transverse bore (134) for receiving the intramedullary rod and tan internal threaded cavity (130) and a locking member that is a set screw (122) with external threads (150) in order to clamp the intramedullary rod within the transverse bore (see para. [0039]). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bushing in Huebner to include a set screw with external threads in view of Green in order to provide an alternative locking device for locking the bushing to the nail. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huebner in view of Green, as applied to claims 1 and 14 above, and in further view of Williams (U.S. Patent 4,697,585, hereinafter “Williams”). 
Huebner in view of Green disclose all of the features of the claimed invention, as previously set forth above, except regarding claim 15, wherein at least one of the 
Williams discloses an intramedullary nail (18) with a cross nail (14) that includes a locking screw (2) that presses against the intramedullary nail (see Fig. 4, see also lines 37-40 of column 3), in the analogous art of orthopedic devices, wherein the locking screw has a projection (76) that is configured to contact and deform a surface region of the nail (44 and 46) in order to provide a strong frictional engagement between the intramedullary nail and the cross nail (see lines 1-13 of column 6). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the set screw in Huebner in view of Green to include a projection configured to contact and deform a surface of the nail in further view of Williams in order to provide a strong frictional engagement between the nail and the bushing which will provide a more secure connection between the nail and the bushing. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Savage (U.S. Pub. No. 2016/0361100), Johnstone (U.S. Pub. No. 2004/0122428), Nelson (U.S. Patent 6,562,042), Cole (U.S. Patent 6,221,074), Williams (U.S. Patent 4,697,585), McAtee (U.S. Patent 3,763,855), and Munro (U.S. Pub. No. 2010/0137863) disclose intramedullary nails with bushings. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.E/Examiner, Art Unit 3773                                                                                                                                                                                             /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773